Citation Nr: 1825667	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-27 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for a right leg disability.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial disability rating greater than 30 percent for service- connected bilateral pes planus.

8.  Whether a June 1985 rating decision that assigned an initial noncompensable 
disability rating for service-connected hemorrhoids should be revised or reversed on the basis of clear and unmistakable error (CUE).

9.  Whether a June 1985 rating decision that denied service connection for a mixed personality disorder should be revised or reversed on the basis of CUE.

10.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.

The issues of service connection for hepatitis C, bilateral hearing loss, and a right and left leg disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By rating action dated in June 1985, the RO denied service connection for hypertension; the Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.

2.  Evidence received since the June 1985 rating decision does not relate to unestablished facts necessary to substantiate the claim of service connection for hypertension and does not raise a reasonable possibility of substantiating the claim.

3.  Resolving all reasonable doubt in the Veteran's favor, PTSD is related to active service.

4.  The service-connected bilateral pes planus is not manifested by extreme tenderness of plantar surfaces of both feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances,

5.  The June 1985 rating decision granting service connection for hemorrhoids and assigning an initial noncompensable disability rating was supported by the evidence then of record and was not undebatably erroneous; the record does not show that the correct facts, as they were known at the time, were not before the RO, or that incorrect laws or regulations were applied or that correct laws or regulations were not applied.

6.  The June 1985 rating decision that denied service connection for PTSD was supported by the evidence then of record and was not undebatably erroneous; the record does not show that the correct facts, as they were known at the time, were not before the RO, or that incorrect laws or regulations were applied or that correct laws or regulations were not applied.
CONCLUSIONS OF LAW

1.  The unappealed June 1985 rating decision that denied service connection for hypertension is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence not having been received, the claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for the establishment of service connection for PTSD are met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  The criteria for an initial disability rating greater than 30 percent for service-connected bilateral pes planus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5276 (2017).

5.  The June 1985 rating decision granting service connection for hemorrhoids and assigning an initial noncompensable disability rating was not clearly and unmistakably erroneous.  38 U.S.C. §§ 5109A, 7105 (1982, 2012); 38 C.F.R. §§ 3.104, 3.105, 3.312 (1984, 2017).

6.  The June 1985 rating decision that denied service connection for PTSD was not clearly and unmistakably erroneous.  38 U.S.C. §§ 5109A, 7105 (1982, 2012); 38 C.F.R. §§ 3.104, 3.105, 3.312 (1984, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in February 2013, June 2013, and July 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  The Veteran was also notified of what evidence and information was necessary to reopen the previously denied claim and to establish entitlement to the underlying claim for the benefits sought on appeal, although such information is not required.  See Kent v. Nicholson, 20 Vet App 1 (2006); see also VAOPGCPREC 6-2014 (Nov. 21, 2014).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Concerning the claim for an increased initial disability rating for bilateral pes planus, this is an appeal arising from a grant of service connection in November 2013; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

With specific regard to the issues concerning whether there was CUE in the RO's June 1985 rating decision, VA's duties to notify and assist are not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

The Veteran had been scheduled for a VA examination of his asserted disabilities, but he failed to report as scheduled.  When a Veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655 (a).  There is no legal or regulatory requirement that VA make further efforts to schedule an examination.  The consequence in this case of the Veteran's failure without good cause to report for the most recent VA examination is that her claim must be decided on the basis of the other relevant evidence on file.  38 C.F.R. § 3.655 (b).  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA. See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Given that the Veteran failed to report to the scheduled VA examinations without good cause, the Board concludes that VA has no remaining duty under the VCAA to provide a medical examination in conjunction with this claim.  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 
Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases such as arthritis, cardiovascular-renal disease, cirrhosis of the liver, and certain organic diseases of the nervous system,  may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Reopening The Previously Denied Claim for Hypertension

The Veteran asserts that he has developed hypertension that was first manifested 
during his period of active service.  He describes that he had elevated blood pressure readings in service and that he was diagnosed with hypertension soon thereafter.

By rating action dated in June 1985, the RO, in pertinent part, denied service connection for hypertension.  The Veteran did not appeal the decision and new and material evidence was not received within one year of issuance.  Thus, the June 1985 decision became final.  See 38 U.S.C. § 7105 (d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review its former disposition.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

At the time of the June 1985 rating decision, the evidence of record included the Veteran's service treatment records, which had shown no diagnosis for hypertension, but had demonstrated an elevated blood pressure reading of  140/90 on examination at separation.  VA outpatient treatment records dated in February 1977 had also shown elevated blood pressure readings of 180/90.  A VA examination report dated in March 1985 shows that the Veteran had an elevated blood pressure reading of 160/110 and was diagnosed with hypertension.  An opinion as to the etiology, however, was not offered.

Service connection for hypertension was denied in June 1985 October 2009, as there was no evidence to show that there had been a diagnosis of hypertension within one year of active service, and no relationship provided between the current hypertension and service.

Evidence added to the record since the June 1985 rating decisions includes VA outpatient treatment records dated from 2004 to 2017 in which the Veteran continues to be diagnosed with hypertension.  There is no indication made in any of the records that the diagnosed disorder is related to active service.

In light of the foregoing, the Board finds that new and material evidence has not 
been received to reopen the claim of entitlement to service connection for hypertension.  The additional VA outpatient treatment records added to the record following the last final rating decision merely show continued post-service treatment for symptoms associated with the asserted disorder.  Additional evidence that consists of records of post-service treatment that do not indicate that a condition is service-connected is not new and material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993). 

With regard to the assertions of the Veteran, while presumed to be true, see Justus, they do not tend to show that the Veteran's hypertension is the result of his period of active service.  The Veteran's assertions are generally duplicative of previous statements which were previously considered by the RO and, while new, they are not material. 

In sum, the Veteran has not presented any new evidence which bears directly and substantially upon the specific matter under consideration for which service connection for hypertension may be granted.  The newly submitted evidence is merely cumulative of previously submitted evidence and is not so significant that it must be addressed in order to fairly decide the merits of the claim.  Accordingly, the previously denied claim of service connection for hypertension may not be reopened, and the claim must be denied.

PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2017); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304 (f) (2017). 

Here, the Veteran contends that he has manifested PTSD as a result of his period of active service.  In pertinent part, he asserts that during his tour of duty in the Republic of Vietnam, he participated in a number of combat missions that, in pertinent part, placed him in fear of being killed.

The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214 MC) shows that his military occupational specialty was motor vehicle driver.  His decorations include the Vietnam Service Medal with one device and the Vietnam Campaign Medal.  His service personnel records show that the Veteran's Combat History of includes participation in Operation Prairie, Operation Hickory, Operation Cimarron, Operation Choctaw, Operation Crockett, Operation Ardmore, Operation Kingfisher, Operation Fremont, and Operation Neosho.  While the Veteran was not awarded a specific decoration to confirm that he participated in combat, the Board finds that at the very least, the expeditions that his unit participated in would have placed him in fear of hostile military activity.

Following service, a VA examination report dated in March 1985 shows that the Veteran reported experiencing difficulty ever since Vietnam.  Following examination of the Veteran, the examiner opined that the Veteran's problems appeared to be one of substance abuse and difficulty reintegrating into society.  The Vietnam problems were said to appear to have been largely resolved.  The diagnosis was mixed personality disorder.

Intermittent VA outpatient treatment records dated from 2004 to 2017 show a history of PTSD.  A Mental Health Consult report dated in October 2010 shows that the Veteran provided a history of drug abuse, divorce, and time spent in jail.  He also described persistent intrusive thoughts about Vietnam, as well as nightmares, flashbacks, anxiety, isolation, and a prior history of anger management.  He provided an service history consistent with that as set forth above.  The examiner provided a diagnosis of mild subclinical combat PTSD, not requiring medication. 

Having carefully considered the evidence of record, the Board finds that it is in favor of the Veteran's claim.  Here, the Board finds that the Veteran's service personnel records along with the report of the VA examiner in October 2010 are sufficient to verify the stressor claimed by the Veteran, and to show that a nexus exists between the Veteran's in-service stressor (fear of hostile military activity) and his current diagnosis.

It is clear from a review of his history that the Veteran was exposed to traumatic 
events while deployed in Vietnam, to include those involving actual or threatened death or serious injury, or threat to the physical integrity of self or others. 

The Board recognizes that the Veteran's March 1985 VA examination report did not provide a diagnosis of PTSD.  However, the examiner appeared to base this on the premise that the Veteran's Vietnam problems appeared largely resolved, which as later treatment records would suggest, was not the case.  

In light of the foregoing, the Board finds that the most probative medical evidence weighs in favor of the Veteran's claim.  Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, resolving all reasonable doubt in the Veteran's favor, the evidence of record sufficiently relates a diagnosis of PTSD to active service, and service connection is warranted.

Increased Disability Rating For Bilateral Pes Planus

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2017) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of 
motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  VA examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017). 

The Veteran asserts that his bilateral pes planus is more disabling than reflected by the currently assigned initial 30 percent disability rating.  His pes planus is rated under Diagnostic Code 5276 which provides the rating criteria for acquired flat foot.  38 C.F.R. § 4.71a.  Under this diagnostic code provision, severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability and 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability and 50 percent disabling for bilateral disability.  Id.  

The Veteran filed his claim of service connection in June 2012.  He underwent a VA examination in April 2013 at which time a diagnosis of bilateral pes planus was given.  Pain on use and manipulation in the right foot was reported.  There was no indication of swelling on use.  There were characteristic calluses on the right foot.  Symptoms were not relieved by arch supports.  There was extreme tenderness of the plantar surface of the right foot.  There was decreased longitudinal arch height on weight-bearing in both feet.  There was marked pronation of both feet.  The weight-bearing line did not fall over or medial to the great toe, and there was no other extremity deformity other than the pes planus causing alteration of the weight-bearing line.  There was no inward bowing of the Achilles' heel, and no marked inward displacement or severe spasm of the Achilles' tendon.  There were no related scars.  The Veteran did not use any assistive devices.  The bilateral pes planus did not impact the Veteran's ability to work.    

VA outpatient treatment records dated from 2012 to 2017 show intermittent reports of a history of bilateral pes planus.

Based on the above, the Veteran's symptoms of calluses and pain on use and manipulation in the right foot; extreme tenderness of the plantar surface of the right foot; decreased longitudinal arch height on weight-bearing in both feet; and marked pronation of both feet most nearly approximate the criteria for the currently assigned 30 percent disability rating.  The criteria for the next higher disability rating of 50 percent requires a finding of pronounced flatfoot, bilaterally, with marked pronation, extreme tenderness of plantar surfaces of both feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  These symptoms are either not shown in both feet or at all.  The Veteran has reported continued pain, however, does not require the use of assistive devices.  Likewise, there is no evidence of inward displacement or severe spasm of the tendo achillis on manipulation. While extreme tenderness is noted on the plantar surface, this only extends to the right foot. For these reasons, the Board determines that preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the Veteran's bilateral pes planus.  38 C.F.R. § 4.7.

As the Veteran's symptoms have been rated under the appropriate diagnostic code provisions, the Board finds no basis to rate his disability under any additional diagnostic code provision, to include Diagnostic Code 5284 for other foot injuries. Moreover, this would not result in a disability rating higher than that already assigned.

The Board has considered the statements of the Veteran as to the extent of his 
current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. 

As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  See Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the effective date of service connection, during which the bilateral pes planus warranted a rating disability higher than 30 percent.

Clear and Unmistakable Error

A RO decision that has become final generally may not be reversed or amended in the absence of CUE.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105a; 38 U.S.C. §§ 5108, 7105(c).  There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 40 (1993). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

Hemorrhoids

The Veteran argues that the June 1985 rating decision that granted his claim of 
service connection for hemorrhoids, assigning an initial noncompensable disability rating, was CUE, and that a higher disability rating should have been established at that time. He specifically argues that he was not afforded reasonable doubt in not being assigned an "optimum" disability rating, and that the case should have warranted the necessity for additional development.

Specifically, in the June 1985 rating decision, the RO determined that the evidence of record had not shown that the Veteran had a current hemorrhoids disability that was manifested as a result of active service.  In assigning an initial disability rating, the RO considered the findings of a March 1985 VA examination report in which it was indicated that the Veteran had reported his hemorrhoids did not give him any trouble except occasionally when constipated.  The examination findings revealed hemorrhoids at 9 o'clock.

Hemorrhoids are rated as under Diagnostic Code 7336 which provides that when mild or moderate, a noncompensable disability rating is warranted.  A 10 percent disability rating is warranted when there is evidence of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  For the maximum 20 percent disability rating to be assigned, the evidence must show persistent bleeding and secondary anemia, or fissures.

The RO in June 1985 weighed the evidence of record, based upon the findings of the March 1985 VA examination report, and assigned an initial noncompensable disability rating.

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even if a premise of error were to be accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. Allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44.

Here, the Veteran's asserted incorrect assignment of the initial noncompensable disability rating amounts to a difference of opinion in the outcome of the adjudication or a disagreement as to how the facts were weighed and evaluated.  As this is not a basis upon which to find CUE, the Board finds that the RO did not commit administrative error during the adjudication process of this claim in June 1985.

For the reasons set forth above, the Board finds that the June 1985 rating decision 
was not undebatably erroneous.  The record does not demonstrate that the correct facts, as they were known in June 1985, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.

Mixed Personality Disorder - PTSD

The Veteran argues that the June 1985 rating decision that denied his claim of 
service connection for PTSD, finding instead that he had a mixed personality disorder, was CUE.  He specifically argues that he was not afforded reasonable doubt in not being diagnosed with PTSD, suggesting that such was synonymous with mixed personality disorder, and that the case should have warranted the necessity for additional development.

Specifically, in the June 1985 rating decision, the RO determined that the evidence of record had not shown that the Veteran had a current diagnosis of PTSD.  The RO had received the Veteran's claim of service connection for a psychiatric disorder in 1984.  In June 1985, the RO reviewed the evidence of record, which included VA outpatient treatment records that did not show a diagnosis of PTSD, and the findings of a March 1985 VA examination report that concluded the Veteran had a diagnosis of mixed personality disorder.  The VA examiner had noted that the Veteran's problem appeared to be one of substance abuse and difficulty with reintegrating into society.  The examiner indicated that the Veteran's Vietnam experience appeared to have been resolved.  

The RO in June 1985 weighed the evidence of record, based upon the findings of the March 1985 VA examination report, and denied the claim of service connection for PTSD as there was no diagnosis of record.  The RO further determined that the Veteran had mixed personality disorder which, by statute, was not a disability for which service connection could be awarded.  

As indicated above, a mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  See Luallen, 8 Vet. App. at 96.  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even if a premise of error were to be accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. Allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44.

Here, the Veteran's asserted error amounts to a difference of opinion in the outcome of the adjudication or a disagreement as to how the facts were weighed and evaluated.  As this is not a basis upon which to find CUE, the Board finds that the RO did not commit administrative error during the adjudication process of this claim in June 1985.

With regard to the Veteran's claim that additional development could have demonstrated that the Veteran's combat experiences led to the manifestation of PTSD, the Board finds that this is a question of the adequacy of development of the record.  Such questions, to include the adequacy of a VA medical examination, are not valid bases for CUE in a prior adjudication because those issues relate to evidence not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  "In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  Moreover, an asserted failure to evaluate and interpret correctly the evidence is not CUE.  Id.; see Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

Here, the RO considered the Veteran's claim, afforded him an appropriate VA examination, and reviewed all evidence of record in determining that service connection was not warranted.  As adequacy of development of the record is not a valid basis for CUE, it cannot be said that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  
For the reasons set forth above, the Board finds that the June 1985 rating decision 
was not undebatably erroneous.  The record does not demonstrate that the correct facts, as they were known in June 1985, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.


ORDER

New and material evidence not having been received, the petition to reopen the claim of service connection for hypertension is denied.

Service connection for PTSD is granted.

An initial disability rating greater than 30 percent for service-connected bilateral pes planus is denied.

The June 1985 rating decision that assigned an initial noncompensable 
disability rating for service-connected hemorrhoids does not contain CUE; the appeal is denied.

The June 1985 rating decision that denied service connection for a mixed personality disorder does not contain CUE; the appeal is denied.


REMAND

Unfortunately, a remand is required in this case with regard to the issues of service connection for hepatitis C, bilateral hearing loss, and a right and left leg disability, and entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

The Veteran asserts that he has hepatitis C as a result of his period of active service.  His service personnel records show that he had combat service in the Republic of Vietnam.  He has also asserted intravenous drug use that he suggests was used to self-medicate the symptoms associated with his now-service-connected PTSD.  Post-service treatment records confirm a diagnosis of hepatitis C.  The Veteran has not yet been afforded a VA examination with respect to his hepatitis C claim.  Such examination is necessary pursuant to the duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also asserts that he has a bilateral hearing loss disability that is manifested as a result of his period of active service.  A VA memorandum dated in February 2013 shows that the Veteran's military occupational specialty resulted in a moderate likelihood of noise exposure, and that he also had Vietnam service.  A VA Compensation and Pension Exam Inquiry (VA Form 21-2507a) of record shows that a VA audio examination was requested on March 25, 2013, but there is an indication in the record that the Dublin VA Medical  Center did not "do audio."  A VA Form 21-2507a shows that a VA audio examination was requested on June 29, 2013, to be held at the Augusta VA Medical Center (more than 180 miles from the Veteran's home).  A subsequent VA Form 21-2507a shows that the VA audio examination request was cancelled on July 26, 2013, as the Veteran had failed to report.  

The Veteran's claim was denied in November 2013, in part, because of his failure to appear for examination without good cause.  It is unclear from the record why the Veteran did not appear for the scheduled examination, however, in a prior correspondence dated in January 1985, the Veteran had indicated a willingness to participate in whatever manner necessary for the duration of the claim.  Moreover, in January 2014, the Veteran requested that his examinations be rescheduled.   

Similarly, with specific regard to the Veteran's right and left leg disabilities, the RO in November 2013 indicated that the claim was denied in part, because of his failure to appear for examination without good cause.  There is no indication in the record that the Veteran was ever scheduled for a VA examination for the asserted right and left leg disabilities.  Nonetheless, in January 2014, the Veteran requested that the examinations be rescheduled.   

As the record is unclear as to whether the Veteran was scheduled for the foregoing examinations, as it does not show the AOJ made any subsequent attempts to afford the Veteran an additional VA audio and/or orthopedic examination, and as the Veteran has communicated a willingness and desire to be scheduled for an additional examination, the Board finds that a remand is necessary for respective VA examinations.  See McLendon, 20 Vet. App. at 79; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran is hereby notified that it is his responsibility to cooperate in scheduling and attending the VA examinations.  If he fails to attend a VA examination without good cause, the claim will be rated based on the evidence of record.  38 C.F.R. § 3.655 (a), (b) (2017).

The service connection claims being remanded are inextricably intertwined with the Veteran's claim for entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Accordingly, action on the Veteran's claim for a TDIU is deferred pending the adjudication and disposition of the issues being remanded herein. 

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination with an appropriate physician so as to determine the precise nature and etiology of his asserted hepatitis C.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in association with the examination.  The examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must discuss all of the Veteran's potential hepatitis C risk factors.

The examiner is requested to opine as to whether it is at least as likely as not that hepatitis C had its onset during the Veteran's active service, or is related to an in-service disease, event, or injury.
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for hepatitis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall schedule the Veteran for an appropriate VA examination by a physician so as to determine the precise nature and etiology of his asserted bilateral hearing loss.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file has been reviewed.

For each ear, pure tone audiometric thresholds, in 
decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.  All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a)  Does the Veteran have a diagnosis of a bilateral hearing loss disability as defined by VA regulation (38 C.F.R. § 3.385)?

(b)  If the Veteran is determined to have a current diagnosis of a bilateral hearing loss disability, is it as likely as not that such had onset in service or is causally related to active service?

The examiner is advised that the Veteran is competent to report symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted right and left leg disabilities.  The claims file, to include a copy of this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Does the Veteran have a diagnosis of a right and/or left leg disability?

(b)  If so, is it at least as likely as not that the Veteran's diagnosed right and/or left leg disability had its onset in service, was manifested by arthritis in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(c) Is it at least as likely as not that the Veteran's diagnosed right and/or left leg disability was caused (in whole or in part) by a service-connected disability, to include the service-connected bilateral pes planus?

(d)  Is it at least as likely as not that the Veteran's diagnosed right and/or left leg disability is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to include the service-connected bilateral pes planus?

If the Veteran's current right and/or left leg disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular right and/or left leg disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
B. T. KNOPE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


